COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-18-00385-CR
Trial Court Cause
Number:                    81416-CR
Style:                     Joseph Farek
                           v The State of Texas
Date motion filed*:        07/09/19
Type of motion:            Motion To Exceed Requirements of Rule 9.4(3) and 9.4(2)D
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
                  Panel will consider the Motion for Rehearing as filed




Judge's signature: /s/ Sherry Radack
                         Acting individually           Acting for the Court

Panel consists of      Chief Justice Radack

Date: September 19, 2019